Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  157813-5                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 157813                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 339543
                                                                   Oakland CC: 1990-097706-FC
  JESSIE HAYES,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 157814
                                                                   COA: 339544
                                                                   Oakland CC: 1988-083715-FC
  DONYELLE MICHAEL BLACK,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 157815
                                                                   COA: 339547
                                                                   Oakland CC: 1987-078538-FC
  JEMAL TIPTON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2019
         t0418
                                                                              Clerk